PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Iwaki et al.
Application No. 13/992,680
Filed: 3 Oct 2013
For: TOOTH MODEL USED FOR DENTAL TRAINING AND METHOD OF MANUFACTURING  SAME
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed September 10, 2021.

The Notice of Abandonment mailed May 10, 2018 indicates that the application became abandoned for failure to timely submit a proper reply to the Notice of Allowance and Issue Fee Due (Notice) mailed February 9, 2018. Notice of Abandonment May 29, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional. The petition and accompanying affidavit of Goto Hideaki assert that Nissin Dental Products Inc. (Nissin) did not have in-house counsel. It is further asserted that as normal counsel of business, Nissin patent inventors routinely gave instructions to outside patent counsel and that outside patent counsel routinely took instruction from Nissin inventors. Herein, outside counsel, when instructed by co-inventor Iwaki, abandoned the instant application.

The Hideaki affidavit states that Nissin did not have an “independent, internal intellectual property department” and that Nissin “did not manage its own intellectual property rights on a regular basis.” Co-inventor Iwaki was seemingly empowered by Nissin to lead the prosecution of the instant application and to communicate instruction regarding the prosecution of the application to outside counsel. Where an applicant enters an agreement with a third party for the third party to take control of the prosecution of an application, the applicant will be considered to have given the third party the right and authority to prosecute the application to avoid abandonment (or not prosecute), unless, by the express terms of the contract between applicant and the third party, the third party is conducting the prosecution of the application for the applicant solely in a fiduciary capacity. See, Futures Technology Ltd. v. Quigg, 684 F. Supp. 430, 431, 7 USPQ2d 1588, 1589 (E.D. Va. 1988). Otherwise, the applicant will be considered to have given the third party unbridled discretion to prosecute (or not prosecute) the application to avoid abandonment, and will be bound by the actions or inactions of such third party. Herein there do not appear to have been any restrictions placed upon co-inventor Iwaki’s authority to prosecution or not prosecute the instant application.

As co-inventor Iwaki was entrusted by Nissin with making decisions regarding the application and communicating instruction regarding the application to outside counsel, the decisions made by co-inventor Iwaki are imputed to Nissin. Nissin permitted co-inventor Iwaki to control the prosecution of an application. Accordingly, co-inventor Iwaki’s decision not to pay the issue fee to avoid abandonment of the application remains binding on Nissin. See, Winkler v. Ladd, 221 F. Supp. 550 at 552, 138 USPQ 666 at 667.

Petitioner is again reminded that where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See, In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

As the application was deliberately abandoned, petitioner has failed to establish that the entire delay, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional. 

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The 

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions